Citation Nr: 0123019	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969, including eleven months of service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.


REMAND

The veteran claims that he currently suffers from PTSD as a 
result of events he experienced during his tour in Vietnam.  
The RO previously denied the veteran's claim on the basis 
that it was not "well grounded".  However, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001).  This liberalizing law 
is applicable to the appellant's claim.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  In addition, the VA on August 29, 
2001, promulgated regulations to implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations provide guidelines regarding the timing and scope 
of assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
regulations likewise apply to the currently pending claim of 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

In light of the above-cited change in law and regulation, the 
Board finds that further development is necessary before the 
Board may consider the merits of the veteran's appeal. 

Initially, the Board finds that the case must be remanded in 
order that the veteran be afforded the opportunity to submit 
medical evidence of a diagnosis of PTSD, and to permit the RO 
to attempt to verify the veteran's alleged in-service 
stressors.  The veteran has submitted lay evidence of 
stressors, to include exposure to frequent rocket and mortar 
attacks as well as witnessing the deaths and injuries of 
friends while stationed at Camp Caroll in the Republic of 
Vietnam.  In support of his claim, the veteran has also 
submitted copies of his service personnel records which 
indicate he was involved in several campaigns while stationed 
in Vietnam, and that his unit received a "Presidential Unit 
Award".  These records also indicate that he was assigned to 
the HQ Battery, 8th Battalion, 4th Artillery, U.S. Army, while 
in the Republic of Vietnam.  In further support of his claim, 
the veteran has also submitted copies of two unit histories 
which indicate that the units of the 8th Battalion were 
engaged in combat during the time period the veteran was in 
Vietnam, and specifically that Camp Carroll did suffer 
casualties during this time period.  Thus, the Board finds 
that the RO must attempt, through available government 
sources, to obtain verification of the veteran's alleged 
stressors.  

In this regard, the Board notes that as some of the veteran's 
stressors are combat-related, the RO should also make a 
determination as to whether the veteran engaged in combat 
with the enemy.

Thereafter, in the event that the veteran does have a 
verified stressor, then the veteran should also be provided a 
VA examination to determine his current psychiatric 
diagnosis, if any.  See West v. Brown, 7 Vet. App. 70, 78 
(1994).

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it is 
no longer necessary that the stressor be "outside the range 
of usual human experience" and be "markedly distressing to 
anyone," as required by the Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, revised (DSM-III).  
However, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), still requires that 
a person have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other" and "the person's response [must have] involved 
intense fear, helplessness, or horror."  See 38 C.F.R. §§ 
4.125-4.132 (2000); See also Cohen v. Brown, 10 Vet. App. 
128, 141-142 (1997).

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 38 
C.F.R. § 4.126 (2000).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA and private medical 
records, as well as medical records from 
prior employers.  Any information 
received should be associated with the 
claims folders.  The RO shall inform the 
veteran and his representative, if any, 
of any negative responses.  

2.  The RO should also afford the veteran 
an additional opportunity to submit any 
additional information with regard to his 
alleged in-service stressors, such as 
approximate dates, specific locations, 
and the names and/or ranks of any 
individuals killed or injured in each 
event.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
previously provided, in order to prepare 
a summary of all claimed stressors.  The 
RO should then attempt to obtain 
verification of such stressors from the 
USASCRUR, and appropriate alternative 
government sources to include but not 
limited to the National Archives and 
Records Administration (NARA).  The RO 
should also request from the National 
Personnel Records Center (NPRC), if 
appropriate, the MR's (morning reports), 
DA Form 1, for the veteran's unit(s), for 
any appropriate three month period in 
order to obtain further verification of 
claimed stressors involving such 
personnel actions as WIA and KIA, and 
copies of similar documents regarding 
activities of the veteran's unit(s) while 
in Vietnam.  

4.  Following the receipt of a response 
from the USASCRUR, and any additional 
government sources contacted, the RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
The RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  Any diagnosis of a 
mental disorder must conform to DSM-IV 
and be supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

6.  The RO should then ensure that all 
necessary actions have been completed to 
comply with the VCAA and the implementing 
regulation with regard to the VA's 
assistance in developing claims.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).

7.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for examination(s) may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals
(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




